NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 7 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,251,222 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1–14 are allowed.
The following is an examiner’s statement of reasons for allowance copied from the previous Office action mailed 22 December 2020:
In the Notice of Allowance for the parent application, the Office noted that Marcut et al. (US Pat. 5,410,134), the closest art of record, failed to disclose a secondary magnetic device that is electrically isolated from the stationary primary magnetic device, nor did it disclose a flux transfer between those two devices in a heating position. Although claim 1 no longer features the electrical isolation limitation, both claims 1 and 8 feature the flux transfer limitation, and given that the extractor assembly removed from the independent claims is not critical to allowability, these claims are therefore also allowable.
See the Commentary section in the previous Office action for further relevant remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761